Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. 	Claims 30 and 45-46 drawn to a method for at least in part preserving and/or increasing renal function after a treatment with a risk of reducing renal function in a subject, classified in A61K38/465.

II. 	Claim 31, drawn to a method for at least in part preserving and/or increasing glomerular filtration rate (GFR) in a subject undergoing a treatment with a risk of decreasing GFR and/or renal creatinine clearance, classified in C12Y301/03001.

III.  	Claim 32, drawn to a method for determining whether a subject undergoing a treatment with a risk of decreasing GFR and/or renal creatinine clearance responds well to an alkaline phosphatase treatment for at least in part preserving and/or increasing GFR, classified in G01N 2800/52.

IV. 	Claim 33, drawn to a method for shortening duration of renal replacement therapy (RRT) in a subject undergoing RRT, classified in A61K38/465.

V. 	Claims 34, 36-37, and 48 drawn to a method for decreasing the amount of (co)medication, classified in C12Y301/03001.

. 	Claims 35, 47, and 49, drawn to a method for decreasing adverse effects of (co)medication in a subject receiving said (co)medication or being at risk of receiving said (co)medication, classified in A61K38/465.

VII.	 Claims 38-44, drawn to a method for preventing and/or treating atrial fibrillation, classified in C12Y301/03001.

The inventions are independent or distinct, each from the other because:
Inventions I-VII are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).
 In the instant case, the inventions as claimed have materially different design, mode of operation, function, and effect. For example, part preserving and/or increasing renal function after a treatment with a risk of reducing renal function in a subject;  decreasing the amount of (co)medication; preventing and/or treating atrial fibrillation; etc. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

• the inventions have acquired a separate status in the art due to their recognized
divergent subject matter, and/or
• the inventions require a different field of search (e.g., searching different classes
/subclasses or electronic resources, or employing different search strategies or
search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J VISONE whose telephone number is (571)270-7144.  The examiner can normally be reached on Tues-Thur 8-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/THOMAS J. VISONE/Primary Patent Examiner, Art Unit 1651